DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, corresponding claims 11-12, 14, 16-18, 20-22 in the reply filed on 05/07/2021 is acknowledged.  The traversal is on the ground that
“as the claims contain a corresponding special technical feature, fully meeting the requirements of PCT Rules 13.1, 13.2. The special technical feature is the use of a structured “plain core wire” having a round cross-section, the indentations and protrusions together defining, along the length of the wire, a “cross-sectional envelope.” The wire is carried in grooves of the guide rolls, the grooves having a bottom radius which is 1 to 1.5 times the radius of the cross-sectional envelope. The Office states that Nakai US 2007/0023027 (“Nakai”) discloses this feature when taken together with Antje EP 2347845 A1 (“Antje”). This, however, is incorrected”. 
This is not found persuasive because the limitations of claim 11 are extremity broad, there are many art read on the claimed invention, for an example, 
Nakai does teach a structured plain wire (a core wire 11 that has a round structure including a diameter d1, Figure 11) that comprises indentations (the indentations between superabrasive grains 13 as seen in Figure 3) and protrusions (superabrasive grains 13 as seen in Figure 3. Please note that as the claim 11 is written, the claim does not define the structured plain wire by itself formed indentations In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As the claim 11 is written, the term of “the structured core wire having a cross-sectional envelope” or “a radius of the envelope of the cross-sectional structured wire” is not defined in greater details in the claim, in order to appreciate the constitution of “envelope”. As results, claim 11 is given its broadest reasonable interpretation in which the surface of the wire can be interpreted as “an envelope” and a distance of from the center of the wire to the outer surface of the wire is a radius. 
Based on the broadest reasonable interpretation, Antje does teach grooves in a guide roll for a structured saw wire (a saw round cross-section wire 1, see Figure 2, a wire guide roller 3 has a groove 2 that has a radius of curvature is generally equal to a radius of the saw round cross-section wire).
Therefore, the combination of Antje and Nakai teaches the subject matter of claim 11, which is deemed to have no special technical feature. According to MPEP Appendix Al, Annex B, Section (C) III). Unity of Invention, if an independent claim does not avoid the prior art, then the question whether there is still an inventive link between all the claims dependent on that claim needs to be careful considered. Since there is no inventive link established by the independent claim a restriction between the special technical features of the dependent claims is proper and corrected.
Since Applicant has amended to claim 11 and elected the group I, Examiner has a full search; there are many art read on the well-known subject matters in claim 11, for example, see the art rejections below. 
Thus, claims 11-12, 14, 16-18, 20-22 are elected and examined below. Claims 13, 15, 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups. The requirement is still deemed proper and is therefore made FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Foreign Priority Application has been received.
Drawings
The drawings are objected to as the followings:
failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the references “1A”, “1B”, “1C”, “1D”, “1E” in page 12 are not shown in Figure 1.  
in Figure 5, it is unclear what the reference “14” is referencing to.
under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a multiplicity of wafers from the ingot in claims 11 and 21, two co-rotating wire guide rolls having grooves in claims 11, 14, 22 (examiner notes that Figure 5 is shown only one guide roll), an abrasive slurry in claim 11, the feed device in claim 22, and the curved groove having a radius 1.5 times a radius of the wire envelope, as set forth in claims 11 and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract contains the language “means” in line 1.
The lengthy specification (twenty two pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 11, 12, 21 are objected to because of the following informalities:  
Claim 11, line 3 “a wire web of structured wire” should read --a wire web of a structured wire--.
Claim 11, lines 6-7, “the longitudinal direction of the core wire” should read –a longitudinal direction of the plain core wire--.
Claim 11, line 9, “the bottom of each groove” should read –a bottom of each groove--. Claim 22 has the same issue “bottom”.
Claim 12, line 4, “torsioning” should read –torsion--.
Claim 21, line 3, “structured sawing wire” should read –a structured sawing wire --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 14, 16-18, 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the structuring of the sawing wire" in line 5.  There is insufficient antecedent basis for this limitation in the claim. This limitation is indefinite because it is unclear whether the claim inherently has this structure or refers new structure or refers to previously introduced structure of the structured sawing wire.
Claim 11 recites the limitation "the structured core wire" in line 7.  There is insufficient antecedent basis for this limitation in the claim. This limitation is indefinite because it is unclear whether the claim inherently has this structure or refers new structure or refers to previously introduced structure of the structured sawing wire or the plain core wire.
Claim 11 recites the limitation "the structured wire" in line 9.  There is insufficient antecedent basis for this limitation in the claim. This limitation is indefinite because it is unclear whether the structured wire refers to the structured sawing wire or the structured plain core wire or the structured core wire.
Claim 11 recites the limitation "the cross-sectional structured wire" in line 11.  There is insufficient antecedent basis for this limitation in the claim. This limitation is indefinite because it is unclear whether the cross-sectional structured wire refers to the structured sawing wire or the structured plain core wire or the structured core wire.
Claim 12, it is unclear what the language “its” is referencing. Claim 14, line 2 has the same issue of “its”.
Claim 12 recites the limitation "the structured wire" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim. This limitation is indefinite because it is unclear whether the structured wire refers to the structured sawing wire or the structured plain core wire or the structured core wire. Claim 14 has the same issue
Claim 12, line 5, the limitation "a twisted structured wire" is indefinite because it is unclear whether the twisted structured wire refers to the structured sawing wire or the structured plain core wire or the structured core wire or an additional twisted structured wire.
Claim 14, line 4, the limitation "the wire" lacks of antecedent basis for this limitation in the claim and is indefinite because it is unclear whether the wire refers to the structured sawing wire or the structured plain core wire or the structured core wire or an additional wire.
Claim 16, line 2, the limitation "the core wire" lacks of antecedent basis for this limitation in the claim and is indefinite because it is unclear whether the core wire refers to the structured plain core wire or the structured core wire or an additional core wire.
Claims 17-18, line 2, the limitation "the structured wire" lacks of antecedent basis for this limitation in the claim and is indefinite because it is unclear whether the structured wire refers to the structured plain core wire or the structured core wire or an additional structured wire.
The scope of Claim 21 is unclear. The preamble of claim 21 is directed to a wire guide, but the body of the claim appears to have an envelope of a structured sawing wire. Therefore, it is unclear what apparatus applicant is intending to encompass.
Claim 21, line 4, the limitation "the envelope of the structured sawing wire" lacks of antecedent basis for this limitation in the claim.
Claim 22, line 3, it is unclear what the language “its” is referencing. 
Are all limitations of the structured wire, the core wire, the sawing wire, the twisted structured wire, the cross-sectional structured wire, and the structured plain core wire (issues above) the same wire? If it is the same wire, Applicant is requested to use the same terminology throughout the claims.
All claims dependent from claim 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 14, 16-18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoaki (JP 9254006 and Translation) in view of Xiaoling (CN 103692567A and Translation).
Regarding claim 11, as best understood, Tomoaki teaches a method for simultaneously cutting a multiplicity of wafers from an ingot (Figure 1E, Figure 3, and Translation, Para. 14. With regards to “simultaneously cutting”, see Translation, Para. 003 recites “cut a large number of flat materials at the same time”), comprising steps of:
moving the ingot through a wire web of a structured plain core sawing wire (Figure 3 shows a wire web is a wire where is a machine portion 5 and Figure 1E shows a structured sawing wire or a twisted wire) having a round cross-section, which is spanned between two co-rotating wire guide rolls (Figure 3 and Translation, Para. 14) having grooves (Translation, Para. 002 recites “a large number of grooves provided in a plurality of rollers”), while applying an abrasive slurry to the wire web (Translation, Para. 14 recites “an abrasive grain slurry”), 
wherein the structured plain core sawing wire comprises a multiplicity of indentations and protrusions perpendicular to a longitudinal direction (see Figure 1E, the twisted wire has indentations and protrusions), 
wherein the structured plain core sawing wire has a cross-sectional envelope (see Figure 1E, the envelope is a connection of a boundary of the twisted wire in a cross-section. It appears a circle or an ellipse shape), wherein the structured plain core sawing wire is guided through the grooves of the two wire guide rolls (Figure 3 and Translation, Para. 14), and wherein a bottom of each groove, on which the structured plain core sawing wire bears (see Figure 3 and Translation, Para. 002, intrinsically, it has this limitation because the wire bears in the groove),
however, Tomoaki fails to show that the groove is curved with a radius of curvature which for each groove is equal to  or up to 1.5 times as large as a radius of a cross-sectional envelope of the structured plain core wire which the structured plain wire has in the respective groove.
Xiaoling shows a wire saw (Figures 1-2) comprising a structured plain core sawing wire (Figure 1) and a guide roll (3) having curved guiding grooves (2) for guiding the structured plain core sawing wire, wherein each of the curved guiding grooves is slightly larger than a radius of a cross-sectional envelope of the structured plain core wire (see Figure 3, since the wire 1 is slid in the groove 2, the groove is intrinsically slightly larger than a cross-sectional envelope of the wire 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the roll grooves of Tomoaki to have each of curved guiding grooves to be slightly larger than a radius of a cross-sectional envelope of the structured plain core wire, as taught by Xiaoling, since this is known for the same purpose of guiding the structured plain core wire and in order to reduce scratches on cutting surfaces of the wafers (Translation, the last page, lines 35-44 of Xiaoling). This modification would have involved only routine skill in the art to accommodate the aforementioned requirements.
Regarding claim 12, as best understood, the modified method of Tomoaki teaches that the indentations and protrusions (Figure 1E of Tomoaki) point on average over the longitudinal direction in all planes perpendicular to the longitudinal direction (see Figure 1E of Tomoaki, each of protrusions is on a respective plane and perpendicular to the longitudinal direction) and are formed by means of structuring of the plain core wire in a plane perpendicular to the longitudinal direction (see Figure 1E of Tomoaki) and torsion of the structured plain core sawing wire about the longitudinal axis of the structured wire (see Figure 1E of Tomoaki, the wire is twisted), so that a twisted structured wire thus formed has the shape of a helix (see Figure 1E of Tomoaki).
Regarding claim 14, the modified method of Tomoaki teaches that the structured plain core wire is guided spirally (see Figure 3 of Tomoaki, a wire 1 is spirally guided by rollers 2-4) under a tension acting perpendicularly to the bottom surface of its envelope in the grooves around the wire guide rolls (in the translation, para. 002 of Tomoaki recites “a large number of grooves provided in a plurality of rollers” and in the translation, para. 007 of Tomoaki recites “a wire for a wire saw, which is composed of one wire and is in a twisted stated”, since the wire is twisted, it is guided spirally under a tension acting perpendicularly to the bottom surface of its envelope in the grooves around the wire guide rolls), in such a way that a plane web of sections of the wire extending parallel to one another is formed between two wire guide rolls (Figure 3 of Tomoaki, wires where the reference 5 are parallel on the same plane).
Regarding claim 16, as best understood, the modified method of Tomoaki teaches all of the limitations as stated in claim 11 above including a diameter of the structured plain core sawing wire, which is not clearly from 130 µm to 175 µm, but it is well known to change the size of the structured plain core sawing wire to suit what is being cut.  A large diameter of sawing wires is known for fast cutting, but it creates large chip kerfs.  A small diameter of sawing wires is known for smooth cutting and creating less chip kerfs, but it is slower cut and the wire is easily broken.  Accordingly, a sawing wire size is a well understood results effective variable.  It would have been obvious to one of ordinary skill to have changed the diameter size of the sawing wire including the claimed diameter range, to suit user’s demands between fast and slow or smooth cutting operations. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 17-18, the modified method of Tomoaki teaches all of the limitations as stated in claim 11 above except a diameter of the cross-sectional envelop of the structured plain core sawing wire that is 1.02-1.25 times the diameter of the structured plain core sawing wire. As seen in Figures 1E of Tomoaki, the diameter of the cross-sectional envelop of the structured plain core wire that is about the same, but it is well known to change the size of the diameter of the cross-sectional envelop to suit what is being cut.  A large diameter of sawing wire envelope is known for fast cutting and creating large chip kerfs.  A small diameter of a sawing wire envelope is known for slower and smooth cutting and creating less chip kerfs.  Accordingly, a sawing wire envelope size is a well understood results effective variable.  It would have been obvious to one of ordinary skill to have changed the diameter size of the sawing wire envelope including the claimed diameter range, to suit user’s demands between fast and slow/smooth cutting operations. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 20, the modified method of Tomoaki teaches that the shortest distance of each groove from the axis of the wire guide roll is selected (Figure 3 of Xiaoling, for an example, the shortest distance is a distance from a center of the roll 3 to the bottom of the groove of the roll) such that all points of the cross-sectional envelope with the greatest distance from the axis of the wire guide roll in each groove have the same distance from the axis of the wire guide roll (Figure 3 of Xiaoling, for an example, the greatest distance is a distance from a center of the roll to the upper edge of the groove of the roll, which the all points of the cross-sectional envelope in the groove are the same).
Regarding claim 21, as best understood, Tomoaki shows a wire saw (Figure 3) a wire guide roll (rollers 2-4, Figure 3) for use in a wire saw (1) for simultaneously cutting a multiplicity of wafers from an ingot (w, Figure 3. See the discussion in claim 11 above), comprising a multiplicity of grooves (Translation, para. 002 recites “a large number of grooves provided in a plurality of rollers”) through which a structured sawing wire is guided (Figure 1E, the wire is twisted), however, Tomoaki fails to show each groove respectively has a curved groove bottom with a radius of curvature which is given by 1 - 1.5 times a radius of the cross-sectional envelope of the structured sawing wire in the respective groove.
Xiaoling shows a wire saw (Figures 1-2) comprising a structured plain core sawing wire (Figure 1) and a guide roll (3) having curved guiding grooves (2) for guiding the structured plain core sawing wire, wherein each of the curved guiding grooves is slightly larger than a radius of a cross-sectional envelope of the structured plain core wire (see Figure 3, since the wire 1 is slid in the groove 2, the groove is slightly larger than a cross-sectional envelope of the wire 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the roll grooves of Tomoaki to have each of curved guiding grooves to be slightly larger than a radius of a cross-sectional envelope of the structured plain core wire, as taught by Xiaoling, since this is known for the same purpose of guiding the structured plain core wire and in order to reduce scratches on cutting surfaces of the wafers (Translation, the last page, lines 35-44 of Xiaoling). This modification would have involved only routine skill in the art to accommodate the aforementioned requirements.
Regarding claim 22, the modified device of Tomoaki shows the wire saw for simultaneously cutting a multiplicity of wafers from an ingot (see Figure 3 of Tomoaki and the discussion in claim 11 above), comprising two wire guide rolls (3, 4, Figure 3 of Tomoaki), wherein the structured wire is guided spirally under a tension acting perpendicularly to the bottom surface of the cross-sectional envelope in the grooves around the two wire guide rolls (Translation, Para. 14 of Tomoaki recites “spirally wound around 2,3, 4”. Since the wire wounds around the rolls 2, 3, 4, it is under a tension acting perpendicularly to the bottom surface of the cross-sectional envelope in the grooves) in such a way that a plane wire web of sections of the wire extending parallel to one another is formed between the two wire guide rolls (Figure 3 of Tomoaki), furthermore comprising a feed device (Figure 3 and Translation, Para. 14 of Tomoaki recites “The work holder 6 can be moved up and down by an elevating means”) for moving the ingot perpendicularly toward the plane of the wire web and through the wire web.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        5/20/2021